[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE' MOTION FOR SUMMARY JUDGMENT
Defendant Progressive Insurance Company recently reargued its Motion for Summary Judgment, dated September 29, 1998. In its motion the defendant denies that it has any duty to the plaintiff, and argues that there is no genuine issue of material fact in this regard. The court has reviewed and considered the parties' arguments in detail. The court notes that defendant Progressive Insurance Company presented a substantially similar argument for summary judgment to the court in February of 1996, and that the court (Gray, J) denied that motion on April 7, 1996. The court notes further that Judge Samuel S. Freedman issued a Memorandum of Decision on August 15, 1996, which recognized that the April 7, 1996 ruling was the law of the case. Having reviewed the parties' recent arguments in the context of these two rulings, this court declines the invitation to grant this motion for summary judgment. See Breen v. Phelps, 186 Conn. 86, 99
(1982).
Accordingly, the Motion for Summary Judgment of defendant CT Page 14064 Progressive Insurance Company is denied.
Clarance J. Jones, Judge